      UNITED STATES DISTRICT COURT
      WESTERN DISTRICT OF NEW YORK


      Abianna Collins o/b/o J.T.C.,
                                                                                    Decision and Order
                                              Plaintiff,
                                                                                      18-CV-6795 HBS
                      v.                                                                 (Consent)
      Commissioner of Social Security,

                                              Defendant.


 I.       INTRODUCTION
              The parties have consented to this Court’s jurisdiction under 28 U.S.C. § 636(c). The Court

      has reviewed the Certified Administrative Record in this case (Dkt. No. 8, pages hereafter cited in

      brackets), and familiarity is presumed. This case comes before the Court on cross-motions for

      judgment on the pleadings under Rule 12(c) of the Federal Rules of Civil Procedure. (Dkt. Nos. 12,

      13.) In short, plaintiff is challenging the final decision of the Commissioner of Social Security (the

      “Commissioner”) that claimant JTC, a minor under 18 years of age, was not entitled to

      Supplemental Security Income under Title XVI of the Social Security Act. The Court has deemed

      the motions submitted on papers under Rule 78(b).

II.       DISCUSSION
              “The scope of review of a disability determination . . . involves two levels of inquiry. We

      must first decide whether HHS applied the correct legal principles in making the determination. We

      must then decide whether the determination is supported by substantial evidence.” Johnson v. Bowen,

      817 F.2d 983, 985 (2d Cir. 1987) (internal quotation marks and citations omitted). When a district

      court reviews a denial of benefits, the Commissioner’s findings as to any fact, if supported by

      substantial evidence, shall be conclusive. 42 U.S.C. § 405(g). Substantial evidence is defined as
“‘more than a mere scintilla. It means such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.’” Richardson v. Perales, 402 U.S. 389, 401 (1971) (quoting Consol.

Edison Co. v. NLRB, 305 U.S. 197, 229 (1938)); see also Tejada v. Apfel, 167 F.3d 770, 773-74 (2d Cir.

1999).

         The substantial evidence standard applies to both findings on basic evidentiary facts, and to

inferences and conclusions drawn from the facts. Stupakevich v. Chater, 907 F. Supp. 632, 637

(E.D.N.Y. 1995); Smith v. Shalala, 856 F. Supp. 118, 121 (E.D.N.Y. 1994). When reviewing a

Commissioner’s decision, the court must determine whether “the record, read as a whole, yields

such evidence as would allow a reasonable mind to accept the conclusions reached” by the

Commissioner. Winkelsas v. Apfel, No. 99-CV-0098H, 2000 WL 575513, at *2 (W.D.N.Y. Feb. 14,

2000). In assessing the substantiality of evidence, the Court must consider evidence that detracts

from the Commissioner’s decision, as well as evidence that supports it. Briggs v. Callahan, 139 F.3d

606, 608 (8th Cir. 1998). The Court may not reverse the Commissioner merely because substantial

evidence would have supported the opposite conclusion. Id.

         Individuals under 18 years old are considered disabled when the individual “has a medically

determinable physical or mental impairment, which results in marked and severe functional

limitations, and which can be expected to result in death or which has lasted or can be expected to

last for a continuous period of not less than twelve months.” 42 U.S.C. § 1382c(a)(3)(C)(i). There is

a three-step process that is used to determine whether a child is disabled under the Social Security

Act. See 20 C.F.R. § 416.924.

         The first step requires the Administrative Law Judge (“ALJ”) to determine whether the child

is engaged in “substantial gainful activity.” See 20 C.F.R. § 416.924. The second step requires the

ALJ to determine whether the child has any severe impairment, defined as anything that causes

                                                   2
“more than minimal functional limitations.” Id. Finally, the ALJ determines whether the child’s

impairment or combination of impairments meets, medically equals, or functionally equals the

severity of a listed impairment. Id. If the ALJ finds that the child’s impairment or combination of

impairments meets or equals a listing, the child is considered disabled. 20 C.F.R. §§ 416.924(d)(1).

        Alternatively, if the ALJ determines that the child’s impairment or combination of

impairments does not meet or medically equal a listing, the ALJ then must assess functional

equivalence to a listing in terms of six domains:

        1. Acquiring and using information;

        2. Attending and completing tasks;

        3. Interacting and relating with others;

        4. Moving about and manipulating objects;

        5. Caring for yourself; and

        6. Health and physical well-being.

20 C.F.R. § 416.926(a),(b)(1). A child is classified as disabled if the child has a “marked” limitation

in any two domains of functioning or an “extreme” limitation in any one domain. 20 C.F.R.

§§ 416.926a(d). A “marked” limitation is when the impairment or cumulative effect of the

impairments “interferes seriously with [the child’s] ability to independently initiate, sustain, or

complete activities.” 20 C.F.R. § 416.926a(e)(2)(i). An “extreme” limitation “interferes very

seriously” with that ability. 20 C.F.R. § 416.926a(e)(3)(i).

        Of the various issues that plaintiff has raised, the issue of missing records draws the Court’s

immediate attention. “The ALJ has an obligation to develop the record in light of the non-

adversarial nature of the benefits proceedings, regardless of whether the claimant is represented by

counsel.” Shaw v. Chater, 221 F.3d 126, 131 (2d Cir. 2000) (citations omitted). Failure to develop a

                                                    3
full record can lead to remand. See Rosa v. Callahan, 168 F.3d 72, 80 (2d Cir. 1999). In the specific

instance of school records, the failure to make reasonable efforts to obtain updated school records is

cause for remand. Love v. Colvin, No. 15-CV-00673-HBS, 2016 WL 4086948, at *4 (W.D.N.Y. Aug.

2, 2016); see also Cespedes v. Barnhart, No. 00-CV-7276-GEL, 2002 WL 1359728 at *4-5 (S.D.N.Y.

June 21, 2002) (ALJ is required to make reasonable efforts to obtain updated school records,

especially when the plaintiff is appearing pro se, and failure to do so is cause for remand); McClain v.

Apfel, No. 99 Civ. 3236 VM JCF, 2001 WL 66403, at *9–10 (S.D.N.Y. Jan. 26 2001) (ALJ failed to

update records which led to him relying on information from when the child was four years old even

though the opinion issued when the child was 8, which was cause for remand).

        Here, plaintiff’s counsel disclosed at the hearing that JTC has either a counselor or a

therapist at her school—or possibly both; the transcript of the hearing does not make clear whether

the references to a “counselor” and a “therapist” were references to the same person. [60.]

Plaintiff’s counsel mitigated the issue somewhat by telling the ALJ that “the overall picture is

reflected in the current school records that we do have and the evaluations.” [61.] Nonetheless, the

Commissioner does not appear to have made any effort to identify the counselor/therapist or to

have made any initial attempt to obtain the missing records. Cf. Price ex rel. A.N. v. Astrue, 42 F.

Supp. 3d 423, 433 (E.D.N.Y. 2014) (remand required to address “inconsistencies in the scant

educational records contained within this record”). The absence of the counseling records could

affect the analysis in this case. Cf. McCloud o/b/o T.N.M. v. Comm’r, No. 17-CV-611 HBS, 2019 WL

2135480, at *2 (W.D.N.Y. May 16, 2019) (remand to obtain missing educational and probation

records). The ALJ made findings about JTC’s demeanor and about consultative psychological

opinions. The Court has no way of assessing whether the weight assigned to those opinions was

justified without knowing whether the opinions conflict with the primary clinical notes from any

                                                    4
counseling or therapy sessions. Cf. Caldwell o/b/o J.W. v. Berryhill, No. 1:15-CV-00613-MAT, 2018

WL 1081009, at *3 (W.D.N.Y. Feb. 28, 2018) (“The ALJ’s error also plainly was not harmless.

Indeed, significant portions of the ALJ’s analysis, including his assessment of Plaintiff’s and

Claimant’s credibility, relied on the absence of educational records. These conclusions might well

have been changed had the ALJ properly sought out Claimant’s educational records.”) (citation

omitted). Under these circumstances, a remand will allow the ALJ to obtain and to review all of the

counseling records to develop a full picture of JTC’s academic and behavioral issues.

        In ordering remand, a few points are in order. The Court takes no position on any of the

other issues that plaintiff has raised, and the Commissioner is free to review those issues as might be

appropriate. The Court also will not address the Commissioner’s argument that plaintiff’s ultimate

burden to establish disability somehow relieved the agency of any duty even to make initial contact

to obtain the counseling records. Cf. Rodriguez o/b/o C.W. v. Comm’r, No. 18-CV-295S, 2019 WL

4783850, at *4 (W.D.N.Y. Oct. 1, 2019) (“Although it was permissible for the ALJ to first put

Plaintiff’s counsel to the task of securing the remand [school counseling] records, it was nonetheless

the ALJ’s ultimate obligation to ensure that those records were obtained and considered in

compliance with the remand order.”) (citation omitted). Compare Shaw v. Chater, 221 F.3d 126, 131

(2d Cir. 2000) (“The ALJ has an obligation to develop the record in light of the non-adversarial

nature of the benefits proceedings, regardless of whether the claimant is represented by counsel.”)

(citations omitted) with Jordan v. Comm’r, 142 F. App’x 542, 543 (2d Cir. 2005) (summary order)

(“Although the ALJ did not contact or obtain records from Dr. Arena, a treating physician whom

Jordan mentioned at his hearing: [i] Jordan’s counsel volunteered to secure Dr. Arena’s records; [ii]

the ALJ kept the record open to allow counsel to do so, and later contacted counsel to remind him

that no evidence had been received and that a decision would be made on the existing record unless

                                                   5
   such evidence was timely submitted; [iii] counsel subsequently contacted the Social Security

   Administration to advise it that Jordan had ‘nothing further to add’ to the record; and [iv] Jordan did

   not request the ALJ’s assistance in contacting or securing evidence from Dr. Arena. Under these

   circumstances, we cannot say that the ALJ failed to discharge his duty to develop the record.”) and

   Blackman v. Berryhill, No. 1:16-CV-00869-HBS, 2018 WL 3372963, at *4 (W.D.N.Y. July 11, 2018)

   (“Furthermore, the Second Circuit has held that an ALJ fulfilled his duty to develop the record

   where, although the ALJ did not contact the physician whose records were absent, claimant’s

   counsel accepted responsibility to obtain missing records and the ALJ left the record open to allow

   counsel to do so.”) (citing Jordan).

III.   CONCLUSION
           For the above reasons, the Court denies the Commissioner’s motion (Dkt. No. 13). The

   Court grants plaintiff’s cross-motion (Dkt. No. 12) in part to vacate the Commissioner’s final

   decision and to remand the matter for further proceedings consistent with this Decision and Order.

   The Court denies plaintiff’s cross-motion to the extent that it seeks any other relief.

           The Clerk of the Court is directed to close the case.

           SO ORDERED.

                                                   __/s Hugh B. Scott________
                                                   Hon. Hugh B. Scott
                                                   United States Magistrate Judge
   DATED: March 19, 2020




                                                      6
